          Case 1:20-cv-10048-AKH Document 27 Filed 06/09/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 LURLINE LEWY,                                                   :
                                                                 :
                                          Plaintiff,             :   ORDER DENYING IN PART
                                                                 :   AND GRANTING IN PART
              -against-                                          :   MOTION TO DISMISS
                                                                 :
 JP MORGAN CHASE BANK & CO. and                                  :   20 Civ. 10048 (AKH)
 JP MORGAN CHASE BANK N.A.                                       :
                                                                 :
                                          Defendants.            :
                                                                 :
                                                                 :
                                                                 :
 --------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff Lurline Lewy (“Plaintiff” or “Lewy”) filed this action against Defendants

JP Morgan Chase Bank & Co. and JPMorgan Chase Bank, N.A. (collectively “Chase”) to

recover the contents of a bank account which she and her late husband maintained with Chase.

Chase moves to dismiss the complaint as time-barred, as well as for failure to state a claim upon

which relief can be granted. On June 8, 2021, I held oral argument in the above-captioned

matter. As stated on the record during oral argument, Chase’s motion to dismiss is denied.

Plaintiff’s demand for documentation of the transference of her funds to the state in 2018 is

within the statute of limitations. See N.Y. C.P.L.R. §§ 213, 214(3); Leonhard v. United States,

633 F.2d 599, 613 (2d Cir. 1980) (explaining that “[d]espite the general principle that a cause of

action accrues when the wrong is done, regardless of when it is discovered, certain wrongs are

considered to be continuing wrongs, and the statute of limitations, therefore, runs from the

commission of the last wrongful act.”) (citations omitted). The plausible allegations contained
         Case 1:20-cv-10048-AKH Document 27 Filed 06/09/21 Page 2 of 2




within the complaint are sufficient to withstand a Motion to Dismiss under Fed. R. Civ. P.

12(b)(6), see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

               However, Plaintiff’s claims for breach of the implied covenant of good faith and

fair dealing, negligence, and conversion are dismissed as duplicative of its breach of contract

claim. See Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002) (explaining

that breach of the implied covenant claim cannot be sustained where it is based upon the same

facts as a breach of contract claim which is also pled); see also Clark-Fitzpatrick, Inc. v. Long

Island R.R. Co., 516 N.E.2d 190, 194 (N.Y. 1987) (“Merely charging a breach of a ‘duty of

care’, employing language familiar to tort law, does not, without more, transform a simple

breach of contract into a tort claim.”); AD Rendon Comms., Inc. v. Lumina Americas Inc., 2007

WL 2962591, at *5 (S.D.N.Y. Oct. 10, 2007) (dismissing conversion claim where conversion

and contract claims involved “overlapping allegations” and sought “redress for virtually the same

damages.”).

               In conclusion, Chase’s motion to dismiss is denied. Defendant shall answer the

complaint within 14 days of this order. The parties are directed to appear for an Initial Case

Management Conference on July 9, 2021 at 10 a.m. The Clerk is directed to close the open

motion, ECF No. 13.



               SO ORDERED.

Dated:         New York, New York                     /s/ Alvin K. Hellerstein_________
               June 9, 2021                           ALVIN K. HELLERSTEIN
                                                      United States District Judge
